11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Darren Glenn Lewis,                          * From the 42nd District Court
                                               of Taylor County,
                                               Trial Court No. 27690A.

Vs. No. 11-22-00203-CR                       * August 25, 2022

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.